Citation Nr: 1241932	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  05-18 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion 


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to October 1993.  He died on December [redacted], 2003.  The appellant is his surviving spouse.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2004 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence. 

In June 2012, the appellant testified at a hearing before the undersigned Veterans Law Judge.

It is noted that in July 2012, the appellant requested that a copy of the claims file be sent to her attorney, Ronald Sykstus.  This request was honored by VA in October 2011, and the Board has waited more than 30 days before issuing a decision in this case.  During this time, no additional evidence or argument has been submitted from the appellant, and she has not at any time submitted a form 21-22 or 21-22a indicating that she would like to replace the American Legion as her representative.  

As such, the Board sees no prejudice to the appellant in proceeding with the adjudication of her claim at this time.


FINDINGS OF FACT

1.  The Veteran died in December 2003.  The immediate cause of death was cardiac arrhythmia due to cardiomyopathy.  No other significant conditions contributing to death were noted.  

2.  At the time of his death, the Veteran was not service connected for any disability.

3.  The weight of the evidence is against a finding that the Veteran's death was the result of his military service. 


CONCLUSION OF LAW

Neither the Veteran's military service, nor a service-connected disability, caused, or contributed substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for the cause of a veteran's death, the evidence must show that the disease which caused death was incurred in or aggravated by service or that a service-connected disability caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For it to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  That is to say, it must be shown that a service-connected disability contributed substantially, materially, or combined with another disorder to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c); see Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  

Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Generally, minor service-connected disabilities, particularly those of a static nature or those not materially affecting a vital organ (e.g., those disabilities affecting muscular or skeletal functions), are not held to have contributed to a death that is primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2), (3).

Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

In this case, the Veteran separated from service in October 1993, having served in the Persian Gulf region from December 1990 to May 1991.  He died in December 2003 and the death certificate lists the immediate cause of his death as cardiac arrhythmia electrical activity, with cardiomyopathy being listed as an underlying cause of death. 

The appellant has argued that prior to his death the Veteran had experienced numerous, chronic disabilities, including cardiovascular disease, which she believed were the result of his Gulf War service.  She noted that he had no personal or familial history of heart disease prior to his death.  

The Veteran's service treatment records do not show any heart problems.  On a medical history survey completed in November 1990, the Veteran denied any heart trouble and his heart was noted to be normal on a physical examination.  At his separation physical, the Veteran again specifically denied any heart problems.  He separated from service in October 1993.  All of these facts provide highly probative evidence against this claim.    

In August 1998, the Veteran filed a claim seeking service connection for, among other conditions, a heart condition and enlargement.  He stated that his doctor had suggested to him that his heart condition had begun some years earlier, although such a statement is not found in the medical evidence of record.  The Veteran indicated that it was his belief that that his heart condition was the result of exposures to contaminants from oil fires and red dust while serving in the Persian Gulf region.  He also theorized that loading and firing ammunition or the vaccines he was given might have caused his heart problems.

Military records confirm the Veteran's service in the Persian Gulf region and his exposure to red dust, while training near King Khalid Military City, and to remnants of burning oil wells.

No post-service medical treatment is shown until June 1998, when the Veteran first presented for heart treatment and was eventually diagnosed with severe dilated cardiomyopathy.

At a Board hearing in July 2000, the Veteran explained that he first found out about his heart condition in 1998 after collapsing.  He asserted that his doctor (Dr. S) felt that his heart condition was secondary to toxins he was exposed to in the Persian Gulf region.  The Veteran also stated that he recalled experiencing shortness of breath going back to 1991 when he was transferred back from Germany.  However, he did not recall specifically experiencing any heart problems in service.

In July 2000, Dr. S wrote that the Veteran had asked him to comment on potential etiologies for his congestive heart failure.  He stated that the cause for the Veteran's congestive heart failure had never been determined, although he noted that it was common for people to have no explanation for a weakening of their heart muscle.  The Veteran asked him to comment on whether his cardiomyopathy could be related to exposure to chemicals in the Persian Gulf, to which Dr. S stated that it was in his opinion "impossible to determine that."  He allowed that it was theoretically possible for exposure to certain chemicals to cause a weakening of the heart, but he stated that he was unable to make any specific comments about whether the Veteran's exposure to chemicals in the Persian Gulf region had resulted in his heart condition.

In May 2005, Dr. S wrote a second letter, indicating that when he first evaluated the Veteran for congestive heart failure, the cause of his cardiomyopathy was unknown.  He noted that they checked for coronary artery disease, hypertension, thyroid disease, hemochromatosis, HIV, and hepatitis, but did not detect any abnormalities.  He stated that it was therefore likely that the Veteran's cardiomyopathy was related to toxins that he was exposed to during his military service, since no other etiology was identified.  However, Dr. S provided no rationale or explanation as to why he had changed his opinion since 2000 at which time he had said it was impossible to determine such an etiology.

Nevertheless, given the suggestion that the Veteran's heart condition had begun as a result of in-service exposures, a separate medical opinion was obtained in March 2007.  After reviewing the claims file, the examiner explained that medical literature failed to document any recorded associations between exposure to toxins in the Persian Gulf region and cardiomyopathy.  The examiner explained that dilated cardiomyopathy could occur from infections, which are often not recognized as such.  He also indicated that the use of alcohol in excess, or the use of other toxins such as drugs (to include cocaine, amphetamines, and chemotherapeutic medications), could also cause cardiomyopathy.  Finally, he added that there were many occasions in which no obvious etiology is identified in a patient with cardiomyopathy.  The examiner noted that at the time of the Veteran's diagnosis with cardiomyopathy, the Veteran had an ejection fraction of 20 percent and significant symptoms.  The examiner stated that cardiomyopathy was the primary cause of the Veteran's death, but that it was his opinion that the Veteran's cardiomyopathy was not directly due to exposure to chemicals in the Gulf War.  Similarly, he did not believe that exposure to chemicals or toxins in the Persian Gulf region either materially or substantially contributed to his death.  The examiner stated that there was no medical literature to support the opinions authored by Dr. S.  Additionally, the examiner stated that if exposure to toxins had caused the Veteran's cardiomyopathy that other veterans who had served at the same time and been stationed in the same place would also have developed cardiomyopathy, but this had not happened.  As such, the examiner concluded that it was less likely than not that any exposure to fumes or toxins caused the subsequent development of dilated cardiomyopathy. 

To insure the duty to assist was met, a second VA medical opinion was obtained in June 2010.  The examiner was asked whether the Veteran's heart disorder was related to, or caused by, any symptom that he experienced while in service.  The examiner reviewed the Veteran's service treatment records as well as the cardiology notes and the aforementioned medical opinions.  The examiner stated that it was less likely than not that the Veteran's heart condition was the result of this military service, to include any exposures therein.  The examiner explained that the Veteran passed away as a result of cardiac arrhythmia which was due to cardiomyopathy, which in most cases was due to a preceding viral illness just before the onset of the heart failure symptoms.  He stated that he agreed with the statement that there was no medical data to support cardiomyopathy being due to toxin exposure in the Persian Gulf region.  The examiner indicated that he had considered both the Veteran's subjective reports of in-service dyspnea, and the objective evidence in the service treatment records, which showed normal pulse rate and normal cardiac findings.  The examiner observed that the evidence of record showed that the first indication of the Veteran's heart condition was in 1998, at which time it was abrupt and sudden in its onset.  The examiner stated that this was in fact the most common presentation of idiopathic cardiomyopathy, and noted that it occurred approximately five years after the Veteran separated from service.  

In June 2012, a Board hearing was conducted with the appellant, but no additional evidence was provided, as the appellant essentially reiterated the Veteran's contentions as to the cause of his cardiomyopathy. 

The Board has thoroughly reviewed the statements made by both the appellant and the Veteran.  However, as a lay people they are considered to be competent to report what comes to them through their senses, but they lack the medical training and expertise to provide complex medical opinions, such as addressing the etiology of the Veteran's cardiomyopathy.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, while the appellant disagrees with the conclusion that the Veteran's cardiomyopathy, and resultant death, were not the result of his military service, she is not considered competent (meaning medical qualified) to address the etiology of the Veteran's cardiomyopathy.  As such, her opinion is insufficient to provide the requisite nexus opinion in this case and our of limited probative value. 

As described, several medical opinions have been offered in this case.  When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190   (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101   (1992).  

In this case, Dr. S suggested, in his more recent opinion, that it was likely that the Veteran's cardiomyopathy was related to toxins that he was exposed to during his military service, since no other etiology was identified.  However, Dr. S provided no explanation as to why he had changed his opinion since 2000 when he specifically stated that it was impossible to determine such an etiology.  Dr. S also did not cite to any study suggesting a link between environmental exposures in the Persian Gulf and the subsequent development of cardiomyopathy.  

Dr. S's essential reasoning for his conclusion was that because the Veteran did not have coronary artery disease, hypertension, thyroid disease, hemochromatosis, HIV, or hepatitis when he was tested, it made it at least as likely as not that it was environmental exposures while serving in the Persian Gulf that caused his cardiomyopathy.  However, the VA examiner explained in 2007 that dilated cardiomyopathy could occur from infections, which are often not recognized as such; and added that that the use of alcohol in excess or the use of other toxins such as drugs (to include cocaine, amphetamines, and chemotherapeutic medications) could also cause cardiomyopathy.  The Board is not insinuating in any way that the Veteran abused either alcohol or used drugs, but the point is that there are a number of potential causes for cardiomyopathy which were not ruled out by Dr. S.  Moreover, the VA examiner indicated that even infections could cause cardiomyopathy.

The evidence shows that the Veteran's cardiomyopathy was not detected for approximately five years after service, but Dr. S provided no explanation as to why heart symptoms would not have been experienced earlier if the Veteran had in fact develop cardiomyopathy in service.  Moreover, Dr. S did not address the fact that no heart defect was seen at separation.

Conversely, two VA medical opinions of record have been obtained, both of which reached the conclusion that it was less likely than not that the Veteran's cardiomyopathy either began during or was otherwise caused by his military service, to include any exposures therein.  These opinions were well-supported with a complete rationale and were based on a full understanding of the contentions in this case.  Moreover, the examiners reviewed the available medical literature, noting that there was no support for the proposition that Persian Gulf exposures caused the subsequent development of cardiomyopathy.  Given the review of the medical literature, the passage of time between service and the Veteran's first documented heart symptoms, and the lack of any explanation for Dr. S's seeming 180 degree reversal of his opinion, the Board will afford greater probative weight to the two VA medical opinions of record than to Dr. S's second opinion.  

As a result, the weight of evidence is against the appellant's claim, and it is therefore denied.

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of a veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

Here, required notice was provided by letters dated in February 2004 and March 2010, which informed the appellant of all the elements required by the Pelegrini II Court as stated above.  The 2010 letter also informed the appellant that the Veteran was not service connected for any disabilities at the time of his death.  

The Board finds that any defect concerning the timing of the notice requirement was harmless error.  Although the notice provided to the appellant was not given prior to the first adjudication of the claim, the appellant has been provided with every opportunity to submit evidence and argument in support of her claim and ample time to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the appellant's claim was readjudicated following completion of the notice requirements.
 
The letters did not inform the appellant how disability ratings are established; but in light of the denial of her claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the appellant under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As such, VA's duty to notify has been satisfied.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  It appears that all known and available records that are potentially relevant to the issue on appeal have been obtained and are associated with the claims files.  The RO has obtained a number of the Veteran's service treatment records.  It is noted that it was suggested at one point that the Veteran's service treatment records were not complete.  However, the RO conducted an additional search in May 2003 which concluded that no additional service treatment records existed. 

Additionally, VA and non-VA medical records have also been obtained and the appellant herself submitted medical evidence in support of her claim.  The appellant also testified at a hearing before the Board.  

In July 2000, the Veteran testified that he was receiving Social Security Administration (SSA) disability.  Generally, VA's duty to assist requires that VA obtain SSA's disability determination and the medical records underlying it.  See 38 C.F.R. § 3.159.  However, VA is not obligated to seek records which are not potentially relevant.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  At his hearing, the Veteran was asked if he had submitted his SSA records, to which he replied that he had not.  He was then asked what records he had submitted to support his application to SSA to which he responded VA treatment records and records from Dr. S.  He denied having undergone any specific SSA examination.  At the Board hearing, it was agreed that the relevant records had been obtained; and a review of the claims file in conjunction with this appeal confirms that the Veteran's VA treatment records have indeed been obtained.  

It does not appear that records from Dr. S. have been obtained (although Dr. S worked both at VA and in private practice, so it is unclear whether his treatment would have been contained in the VA treatment records).  However, it is not in contention whether the Veteran had cardiomyopathy, only what the etiology of that disease/defect was, and several medical opinions have been obtained to address this question.  Moreover, even if treatment records from Dr. S are not of record, the fact remains that Dr. S has already written two letters in this case that are of record.  Additionally, there is no suggestion that the Veteran received any heart treatment prior to 1998.  As such, even if heart treatment records were missing, these records would only show treatment from 1998 or later (and thus would not address the five year period from separation until 1998).  These records also would not contain any new opinion as to etiology, since two opinion letters from Dr. S are already of record.  As such, any missing treatment records are not considered to be potentially relevant; and a remand is not necessary to seek any SSA records.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

Additionally, as noted, several VA medical opinions have been obtained, which contain specific clinical findings and informed discussion of the issue on appeal.
 
Significantly, neither the appellant, nor her representative, has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

Accordingly, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.

ORDER

Service connection for the cause of the Veteran's death is denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


